SIMMS, Judge
(specially concurring).
The writer of this special concurring opinion has likewise read, and closely scrutinized the record in the instant case as well as the record and opinions in Householder v. Ramey, Okl.Cr., 485 P.2d 247 (1971). The record was reviewed not for the purpose of second-guessing the jury, which heard the evidence and returned its *1127verdict on that evidence, but on the contrary, to ascertain whether the constitutional requirements of due process and equal protection were met. In reviewing the authorities and recitation of facts in the majority opinion, as well as my colleague Judge Brett’s Dissent, the same are read in the posture of judge rather than advocate.
Certainly none of the three Judges of this Court, as it is now constituted, were witness to the alleged criminal activities of the accused nor the physical atrocities inflicted upon the alleged victim of the crime.
If then we are to follow the long and well established tradition of judicial process in this Republic, we are duty bound to examine the record for legal error, and, absent legal error, give credence to the verdict of the jury which observed the demeanor of the witnesses and who, upon sworn testimony, returned a verdict this writer believes to be conscientiously founded on sufficient evidence.
If we are to deviate from the long established practice of permitting jury verdicts to stand where there is sufficient evidence to support them, then the bed rock foundation of our criminal justice system, the right of trial by jury, diminishes into grains of sand which will shift with the winds of change.
If appellate judges are permitted to substitute their independent judgment for that of the twelve tried and true citizens who hear and determine a cause under proper instructions from the trial court as to the law, then we have, indeed, placed in jeopardy every citizen’s right to a fair and impartial trial by jury, because there would be, awaiting in the darkened wings, that one or more appellate judge or judges, who for reasons known but to themselves, would disagree with the jury verdict, vacate that jury verdict, and thereby render totally ineffective this vital instrumentality of our criminal justice system.
While the right of trial by jury is, without question, primarily for the benefit of an accused, nonetheless, every citizen has a vital interest in the protection of that constitutional right free from undue interference from those members of the judiciary who first reach a conclusion, then attempt to justify that conclusion through serpentine-like rationale.
On June 15, A.D. 1215, in the seventeenth year of the reign of King John, there was adopted at Runnymede, what was known as the Great Charter of King John, commonly referred to as the Magna Charta. The 39th provision of the Magna Charta was “No free man shall be taken or imprisoned, or deseized, or outlawed, or banished, or in any ways destroyed, nor will be passed upon him, nor will we send upon him, unless by the lawful judgment of his peers, or by the law of the land.” (Emphasis Added)
On July 4th, 1776, in the General Congress, Assembled, there is published a revered and hallowed document entitled The Declaration of Independence. Within this unanimous declaration of the thirteen United States of America then existing, we find these words: “That to secure these rights, governments are instituted among men, deriving their just powers from the consent of the governed, .... organizing its powers in such form AS TO THEM SHALL SEEM MOST LIKELY TO EFFECT THEIR SAFETY AND HAPPINESS.” (Emphasis Added) Quoting further, “The history of the present King of Great Britain is the history of repeated injuries and usurpations, all having indirect object the establishment of an absolute tyranny over the states. To prove this, let facts be submitted to a candid word. He has refused to dissent the laws, the most wholesome and necessary for the public good. For depriving us in many cases of the benefits of trial by jury:
So important was the right of trial by jury to the founders of this country, that that unimpaired right was imbodied in the Sixth Amendment to the Federal Constitution.
*1128It is not within me to sit silently in my office and see such a valuable constitutional guaranty eroded away by the preconceived personal opinion of any one member of the judiciary.
While I would defend with all my vitality the right of my colleague to dissent, I must respectfully except to his re-trying the case before a one-man jury. While any criminal trial is subject to being factually questioned in one or more respects, a careful, un-emotional reading of the record and the authorities leads one to the conclusion that Judge Bussey is eminently correct in his opinion, and I therefore concur with Judge Bussey in all respects.